DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over [Liang et al (Fig. 2); 8,489,046] in view of [Yamanouchi et al (Fig. 23); 8,620,240].
Regarding claim 1, Liang et al discloses an amplifier circuit comprising a phase modulator (206) configured to modulate a RF carrier (RF carrier) by a phase modulating signal (theta) and produce a phase modulated RF carrier (RFin), a wideband envelope modulator (204) and wherein the wideband envelope modulator (204) configured to generate a wideband dynamic power supply voltage [Vs(t)] from an input DC voltage (Vsupply) and an input envelope signal (p), and a switch mode power amplifier (208) having an RF input port (input terminal of 208) configured to receive the phase modulated RF carrier (RFin) and a power supply port [the terminal receiving the signal Vs(t)] configured to receive the wideband dynamic power supply voltage [Vs(t)] and an RF output (output terminal of 208) which produces a final amplitude and phase modulated RF carrier (RFout) suitable for transmitting over the air to a remote receiver (It should be noted that the limitation of “transmitting over the air to a remote receiver” is intended use of the invention). As described above, Liang et al discloses all the limitations in claim 1 except for that the internal structures of the wideband envelope modulator. Yamanouchi et al discloses an amplifier circuit comprising a wideband envelope modulator including an open loop DC to DC switching converter (324) connected in series with a linear amplitude modulator (Q7, D1, C2). It would have been obvious to substitute Yamanouch et al’s open loop DC to DC switching converter (324 of Yamanouch et al) connected in series with a linear amplitude modulator (Q7, D1, C2 of Yamanouch et al) in place of Liang et al’s wideband envelope modulator (204 of Liang et al) since Liang et al discloses a generic wideband envelope modulator thereby suggesting that any equivalent wideband envelope modulator would have been usable in Liang et al’s reference.
Regarding claim 7, the limitations recited in claim 7 are obvious based on the intend use of the invention.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2712